Citation Nr: 0318066	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  98-16 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for peptic ulcer 
disease, currently rated as 20 percent disabling.


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran had active service from April 1951 to January 
1953.






This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
The RO denied the claim of entitlement to a rating greater 
than 20 percent for peptic ulcer disease.  

In July 1999 the Board denied the claim, and the veteran 
appealed the matter to the United States Court of Appeals for 
Veterans Claims (CAVC).  

By order of August 2000, the CAVC granted a joint motion to 
vacate the Board's July 1999 decision and remand the matter 
to the Board for further development and adjudication.  

In April 2001 the Board remanded the claim to the RO for 
further development and adjudicative action.  

The RO most recently affirmed the determination previously 
entered in June 2003.

The case has been returned to the Board for further appellate 
review.  

In addition to the matter on appeal, the Board notes that 
other issues need to be addressed.  In 2002, the veteran 
initiated a claim alleging entitlement to service connection 
for acid reflux disease, a dental condition and anxiety, 
including as secondary to his service-connected peptic ulcer 
disease.  The veteran also applied to reopen a claim of 
entitlement to service connection for a back disorder.  

In April 2003, the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for a back disorder, and 
denied entitlement to service connection for acid reflux 
disease, a dental condition and anxiety.  Notice of the 
decision was issued in May 2003.  That same month, the RO 
received a collection of statements from the veteran that 
reflect disagreement with the April 2003 decision.  These 
issues are further addressed in the remand portion of this 
decision.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and 38 C.F.R. 
§ 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
the claimant is to provide, and remanding where VA failed to 
do so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

In January 2003, the RO issued a VCAA development notice 
letter.  The veteran has not indicated that he has no further 
evidence to submit, nor has he waived the one year period of 
time in which to respond to the RO's correspondence.

As noted in the Introduction, the claim of entitlement to 
service connection for acid reflux, a dental condition and 
anxiety, and the matter of new and material evidence to 
warrant reopening the claim of service connection for a back 
condition, have been technically pending since the veteran's 
notice of disagreement received in May 2003.  Where there has 
been an initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Manlincon 
v. West, 12 Vet. App. 238 (1999).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Accordingly, these issues are remanded to the RO for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should advise the appellant 
that he has up to one year after the 
January 2003 VCAA notice letter to submit 
additional evidence, and that, if the 
case is returned to the Board 
prematurely, the Board will not be able 
to adjudicate the claim prior to the 
expiration of the one year time period 
unless he indicates that he has no 
additional evidence to submit or waives 
the one year response period.  

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.  

4.  The RO should issue a statement of 
the case addressing the issues of whether 
new and material evidence has been 
submitted to reopen the claim of service 
connection for a back condition, and 
service connection for acid reflux 
disease, a dental condition and anxiety, 
including as secondary to service-
connected peptic ulcer disease.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

